           Case 1:20-cv-04605-VEC Document 14 Filed 07/31/20 Page 1 of 1

                                                                           USDC SDNY
                                                                           DOCUMENT
UNITED STATES DISTRICT COURT                                               ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                              DOC #:
 -------------------------------------------------------------- X          DATE FILED: 7/31/2020
 WELLS FARGO BANK, NATIONAL                                     :
 ASSOCIATION, AS TRUSTEE FOR THE                                :
 BENEFIT OF THE REGISTERED HOLDERS                              :
 OF UBS COMMERCIAL MORTGAGE TRUST :
 2018-C11, COMMERCIAL MORTGAGE PASS- :                                      20-cv-4605 (VEC)
 THROUGH CERTIFICATES, SERIES 2018-                             :
 C11,                                                           :                ORDER
                                              Plaintiff,        :
                                                                :
                            -against-                           :
                                                                :
 SHULEM GREEN and STEVE DEUTSCH,                                :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on July 31, 2020, the parties appeared for an initial pretrial conference;

        WHEREAS a related mortgage foreclosure action is pending in the United States District

Court for the Middle District of Pennsylvania; and

        WHEREAS both parties represented on the record that they consent to transferring this

case to the Middle District of Pennsylvania;

        IT IS HEREBY ORDERED that the Court finds that this case should be transferred for

the convenience of the parties and witnesses and in the interests of justice so that it may proceed

in the same district where the related foreclosure action is pending and the at-issue real property

is located. Pursuant to 28 U.S.C. § 1404(a), the Clerk of Court is directed to transfer this case to

the Middle District of Pennsylvania.

SO ORDERED.
                                                                    ________________________
Date: July 31, 2020                                                    VALERIE CAPRONI
      New York, New York                                             United States District Judge
